DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
The request filed on 05/17/2021 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 14328947 is acceptable and a CPA has been established. An action on the CPA follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 15 of U.S. Patent No. 11013132 in view of Ishii (US 20050174302; “Ishii”, hereinafter). 
Regarding claim 1, claims 1 or 15 of U.S. Patent No. 11013132 discloses all the limitation except the structure body being configured to be worn on a user's arm.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the structure body of the electronic device so that it can be worn in user’s arm as taught by Ishii because such modification increases the usability of the device.
Claims 2-3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 or 15 of U.S. Patent No. 11013132 in view of Ishii and further view of Chen (US 20100297494; “Chen” hereinafter).
Regarding claims 2-3, claims 1 or 15 of U.S. Patent No. 11013132 discloses all the limitation except the structure body being configured to be worn on a user's arm; the secondary battery is sealed using a film, wherein two end portions of the film overlap each other by folding the film, wherein one side among four sides of the film comprises a folded portion, and wherein the other three sides of the film has an adhesive layer; and wherein the flexible secondary battery comprises a lead electrode, wherein one of the other three sides comprises an edge placing the lead electrode, and wherein the adhesive layer is between the lead electrode and the film.
Ishii (figs 1-7) discloses an arm-worn electronic device comprising: a structure body being configured to be worn on a user's arm (“The frame 12 has a groove, is mounted on the arm of a user”, Par. [0072]); and the second battery being a flexible secondary battery (“The power supply 13 must be arranged along a peripheral surface 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the structure body of the electronic device and having a flexible secondary battery so that it can be worn in user’s arm as taught by Ishii because such modification increases the usability of the device.
Chen (figs. 1-5) teaches a secondary battery (11) and the secondary battery is sealed using a film (“the battery cell 11 is completely sealed and enveloped by this flexible shell 12”, Par. [0030]), wherein two end portions of the film overlap each other by folding the film (fig. 2, Par. [0029]), wherein one side among four sides of the film comprises a folded portion (Par. [0029], fig. 2), and wherein the other three sides of the film has an adhesive layer (the upper adhesive part 1211 and the lower adhesive part 1221 lies along the three sides of the film 12 or the upper lid 121 and lower lid 122, figs. 2-3); the secondary battery comprises a lead electrode (112, 113, fig. 2), wherein one of the other three sides comprises an edge placing the lead electrode (112, 113, fig. 2), and wherein the adhesive layer is between the lead electrode and the film (the upper adhesive part 1211 and the lower adhesive part 1221 lies between the electrode 112 or 113 and the upper lid plate 121 or the lower lid plate 122 of the film or shell 12, fig. 2).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the secondary battery to include a film folded over the battery and seal on three sides by an adhesive layer to seal the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the flexible secondary battery” in line 1. It is not clear whether “the flexible secondary battery” is referring back to the “the secondary battery” or a different battery. For the purpose of examination, the examiner has considered that “the flexible secondary battery” is referring back to the “the secondary battery”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US 20050174302; “Ishii”, hereinafter).
Regarding claim 1, Ishii (figs 1-7) discloses an arm-worn electronic device comprising: a structure body (a body structure formed by the frame 12 and cover 30) comprising a curved portion (fig. 5), the structure body being configured to be worn on a user's arm (“The frame 12 has a groove, is mounted on the arm of a user”, Par. [0072]); a display portion (11, para. [0076], Fig. 5) placed on one of surfaces of the structure body opposite to the user's arm when the structure body is worn on the user's arm (display portion 11 lies on the outer visible surface of the frame 12, Fig. 5 and Par. [0072]); and a secondary battery (13 is composed of a lithium polymer battery which is a secondary battery, see para. 0077, Fig. 5) placed between the user's arm and the other of the surfaces of the structure body on a side of the user's arm when the structure body is worn on the user's arm (fig. 5), wherein the secondary battery is placed on the curved portion (battery 13 lies along the curve portion of the frame 12, fig. 5), wherein the display portion is placed on the curved  portion, wherein the secondary battery comprises a region overlapping the display portion with the structure body (at least a portion of the display 11 is overlapped with the battery 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Chen (US 20100297494; “Chen” hereinafter).
Regarding claim 2, Ishii (figs 1-7) discloses an arm-worn electronic device comprising: a structure body (a body structure formed by the frame 12 and cover 30, fig. 5) comprising a curved portion (fig. 5), the structure body being configured to be worn on a user's arm (“The frame 12 has a groove, is mounted on the arm of a user”, Par. [0072]); a display portion (11, para. [0076], Fig. 5) placed on one of surfaces of the structure body opposite to the user's arm when the structure body is worn on the user's arm (display portion 11 lies close to the outer visible surface of the frame 12, Fig. 5 and Par. [0072]); and a secondary battery (13 is composed of a lithium polymer battery which is a secondary battery, see para. 0077, Fig. 5) placed between the user's arm and the other of the surfaces of the structure body on a side of the user's arm when the structure body is worn on the user's arm (battery 13 lies inner to the inner surface of frame 12 that rest on the user’s arm i.e. battery 13 lies between the inner and the outer surface of the device 10, fig. 5), wherein the secondary battery is placed on the curved portion (battery 13 lies in the curved portion of the device 10, fig. 5), wherein the display portion is placed on the curved portion (display 11 lies in the curved portion of the device 10, fig. 5), wherein the secondary battery comprises a region overlapping the display portion with the structure body (at least a portion of the display 11 is overlapped with the battery 13).

Chen (figs. 1-5) teaches a secondary battery (11) and the secondary battery is sealed using a film (“the battery cell 11 is completely sealed and enveloped by this flexible shell 12”, Par. [0030]), wherein two end portions of the film overlap each other by folding the film (fig. 2, Par. [0029]), wherein one side among four sides of the film comprises a folded portion (Par. [0029], fig. 2), and wherein the other three sides of the film has an adhesive layer (the upper adhesive part 1211 and the lower adhesive part 1221 lies along the three sides of the film 12 or the upper lid 121 and lower lid 122, figs. 2-3).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the secondary battery to include a film folded over the battery and seal on three sides by an adhesive layer to seal the battery as taught by Chen because such modification provides tear resistance and protection shell (Par. [0027]).
Regarding claim 3, Ishii in view of Chen disclose wherein the flexible secondary battery (“The power supply 13 must be arranged along a peripheral surface of the frame 12, is preferably one which is flexible and whose shape can be changed”, Par. [0077], Ishii) comprises a lead electrode (112, 113, Chen, fig. 2), wherein one of the other three sides comprises an edge placing the lead electrode (112, 113, Chen, fig. 2), and wherein the adhesive layer is between the lead electrode and the film (the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800